Case 1:19-cv-12574-FDS Document 1-4 Filed 11/26/19 Page 1 of 40




     Exhibit 3
         Case
         Case1:15-md-02657-FDS
              1:19-cv-12574-FDS Document 1-4
                                         255 Filed
                                              Filed11/26/19
                                                    05/31/16 Page
                                                             Page21of
                                                                    of40
                                                                       39



                           IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                          )
IN RE: ZOFRAN (ONDANSETRON)                               )
PRODUCTS LIABILITY LITIGATION                             )   MDL No. 1:15-md-2657-FDS
                                                          )
                                                          )
This Document Relates To:                                 )
All Actions                                               )
                                                          )   MASTER LONG FORM COMPLAINT
Plaintiffs,                                               )   AND JURY DEMAND –
                                                          )   BRAND ZOFRAN® USE
v.                                                        )
                                                          )
GLAXOSMITHKLINE LLC,                                      )
NOVARTIS PHARMACEUTICALS                                  )
CORPORATION                                               )
                                                          )
Defendants.                                               )


       PLAINTIFFS’ MASTER LONG FORM COMPLAINT AND JURY DEMAND
                           BRAND ZOFRAN® USE

        COME NOW, MDL Plaintiffs through counsel and submit this Brand Master Long Form

Complaint (“Brand Master Complaint”). This Brand Master Complaint sets forth potential

claims of Plaintiffs who were injured as a result of prenatal exposure to branded Zofran® against

Defendants GlaxoSmithKline LLC d/b/a GlaxoSmithKline and, as to claims arising after March

23, 2015, against Novartis Pharmaceuticals Corporation (collectively, “Defendants”) for

damages and such other relief deemed just and proper. Plaintiffs plead all Counts of this Brand

Master Complaint in the broadest sense, pursuant to all laws that may apply under controlling

choice of law principles, including the laws of the individual each Plaintiff’s home states.1



1
          A separate Master Long Form Complaint will be filed to set forth potential claims of Plaintiffs who
ingested generic ondansetron and/or ondansetron hydrochloride (hereinafter, “ondansetron”), the generic versions of
Zofran. Plaintiffs who ingested the authorized generic ondansetron manufactured and/or sold by GSK and Sandoz,
Inc. in 2007 and 2008, however, may adopt claims from this Brand Master Complaint.
        Case
        Case1:15-md-02657-FDS
             1:19-cv-12574-FDS Document 1-4
                                        255 Filed
                                             Filed11/26/19
                                                   05/31/16 Page
                                                            Page32of
                                                                   of40
                                                                      39



       This Brand Master Complaint is intended to serve the administrative functions of

efficiency and economy by presenting certain common claims and common questions of fact and

law that generally pertain to the Plaintiffs adopting this Complaint. This Master Long Complaint

does not necessarily include all claims asserted in all of the transferred actions to this Court. It is

anticipated that individual Plaintiffs will adopt this Brand Master Complaint and selected causes

of action herein through the use of a separate Brand Short Form Complaint. Any separate facts

and additional legal claims of individual Plaintiffs may be set forth as necessary in the Short

Form Complaint filed by the respective Plaintiffs. This Brand Master Complaint does not

constitute a waiver or dismissal of any claims asserted in those individual actions, and no

Plaintiff relinquishes the right to amend his or her individual claims to include additional claims

as discovery and trials proceed.

I.     THE PARTIES

       A.      PLAINTIFFS

        1.     This Brand Master Complaint is filed for and on behalf of all individual Plaintiffs,

including parents and natural guardians individually and on behalf of their minor children and, if

applicable, the legal representatives of the estates of those who were born with birth defects or

had a child born with a birth defect after prenatal exposure to the prescription drug Zofran®

(hereafter, “Zofran”). As a direct and proximate cause of these exposures to Zofran, Plaintiffs

suffered severe injuries and/or death and damages therefrom.

       B.      DEFENDANTS

        2.     GlaxoSmithKline LLC is a limited liability company organized under the laws of

the State of Delaware. GSK’s sole member is GlaxoSmithKline Holdings Americas, Inc., which

is a Delaware corporation and has identified its principal place of business in Wilmington,

Delaware.

                                                  2
        Case
        Case1:15-md-02657-FDS
             1:19-cv-12574-FDS Document 1-4
                                        255 Filed
                                             Filed11/26/19
                                                   05/31/16 Page
                                                            Page43of
                                                                   of40
                                                                      39



        3.    At all relevant times, GSK conducted business throughout the United States.

GSK has derived substantial revenue from pharmaceutical sales throughout the United States,

including from Zofran and from generic ondansetron sales through its authorized generic

distributor, Sandoz, Inc.   GSK manufactured and/or sold both branded Zofran and generic

ondansetron distributed by Sandoz, Inc. in 2007 and 2008.

        4.    GSK is a subsidiary of GlaxoSmithKline plc and is the successor in interest to

Glaxo, Inc. and Glaxo Wellcome Inc. Glaxo, Inc. was the sponsor of the original New Drug

Application (“NDA”) for Zofran. Glaxo, Inc., through its division Cerenex Pharmaceuticals

(which also was a division of Glaxo Wellcome Inc.), authored the original package insert and

labeling for Zofran, including warnings and precautions attendant to its use. Glaxo Wellcome

Inc. sponsored additional NDAs for Zofran, monitored and evaluated post-market adverse event

reports arising from Zofran, and authored product labeling for Zofran.

        5.    In 1995, Glaxo Inc. merged with another company to form Glaxo Wellcome Inc.,

which later merged with SmithKline Beecham to form SmithKline Beecham Corporation d/b/a

GlaxoSmithKline. As a result of these mergers, Glaxo, Inc. and Glaxo Wellcome Inc. ceased to

exist as legal entities.      In 2009, SmithKline Beecham Corporation converted into

GlaxoSmithKline LLC, or GSK. The term GSK used herein refers to GSK, its predecessors

Glaxo, Inc. and Glaxo Wellcome Inc., and other GSK predecessors and/or affiliates that

discovery reveals were involved in the testing, development, manufacture, marketing, sale,

labeling and/or distribution of Zofran and/or post-market vigilance regarding same.

        6.    Until March 23, 2015, GSK was the sponsor of the NDAs for Zofran, and the

responsible party for, among other things, Zofran testing, marketing, labeling and post-market

vigilance.



                                                3
        Case
        Case1:15-md-02657-FDS
             1:19-cv-12574-FDS Document 1-4
                                        255 Filed
                                             Filed11/26/19
                                                   05/31/16 Page
                                                            Page54of
                                                                   of40
                                                                      39



        7.     Effective March 23, 2015, Novartis AG, a Switzerland company, entered into an

agreement to acquire GlaxoSmithKline PLC’s oncology business, including the right to sell

Zofran products in the United States. On or about March 23, 2015, Novartis Pharmaceuticals

Corporation (“Novartis”), a United States corporation and subsidiary of Novartis AG, became

the NDA holder for Zofran. On or about March 23, 2015, Novartis assumed responsibility for

maintaining the content of Zofran’s label and labeling in the United States, including warnings

and precautions attendant to its use.

        8.     At all relevant times until GSK’s sale of its Zofran business to Novartis, GSK

designed, researched, manufactured, tested, packaged, labeled, advertised, promoted, marketed,

sold and distributed Zofran. After the sale of GSK’s oncology business to Novartis, GSK

continued to manufacture Zofran products for sale in the United States by Novartis, and Novartis

became involved in the research, manufacture, testing, packaging, labeling, advertising,

promoting, marketing, and selling of Zofran in the United States.

        9.     Novartis is a Delaware corporation with its principal place of business at One

Health Plaza, East Hanover, New Jersey 07936.

        10.    At all relevant times, Novartis conducted business throughout the United States.

Novartis has derived substantial revenue from pharmaceutical sales throughout the United States,

including Zofran.

       11.     The term Novartis used herein refers to Novartis Pharmaceuticals Corporation and

other Novartis predecessors and/or affiliates that discovery reveals were involved in the testing,

development, manufacture, marketing, sale, labeling and/or distribution of Zofran.

       12.     In connection with its acquisition of Zofran from GSK, Novartis gained

knowledge of the false and misleading promotion of Zofran for treating pregnancy-related



                                                4
        Case
        Case1:15-md-02657-FDS
             1:19-cv-12574-FDS Document 1-4
                                        255 Filed
                                             Filed11/26/19
                                                   05/31/16 Page
                                                            Page65of
                                                                   of40
                                                                      39



nausea, sometimes referred to as morning sickness, and of the risks of prenatal exposure to

Zofran. Novartis had a duty and continues to have a duty to warn adequately and to correct

GSK’s misrepresentations and has failed to do so.

II.    JURISDICTION AND VENUE

        13.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000.00, exclusive of interest and costs, and because GSK

and Novartis are citizens of states other than the state in which Plaintiffs are citizens.

        14.      Pursuant to the Transfer Order of the Judicial Panel on Multidistrict Litigation, In

re Zofran (Ondansetron) Products Liab. Litig., No. MDL 2657, 2015 WL 6045619, at *1 (Oct.

13, 2015), venue in actions such as this one sharing common questions with the initially

transferred actions is proper in this district for coordinated pretrial proceedings pursuant to 28

U.S.C. § 1407.

        15.      At all times herein mentioned, GSK and Novartis conducted, and continue to

conduct, a substantial amount of business in this judicial district. GSK and Novartis have

maintained offices in this district, and GSK and Novartis are registered to conduct business in

this district, each having a Resident Agent located in Boston, Massachusetts. GSK and Novartis

engaged in interstate commerce when they advertised, promoted, supplied, and sold

pharmaceutical products, including Zofran, deriving substantial revenue in this district.

Although the plans to misleadingly market Zofran for pregnancy were devised outside this

district, they were executed nationwide.

III.   BACKGROUND AND NATURE OF THE CASE

       16.       Zofran is a prescription drug indicated only for the prevention of chemotherapy-

induced nausea and vomiting, radiation therapy-induced nausea and vomiting, or post-operative

nausea and/or vomiting.

                                                   5
        Case
        Case1:15-md-02657-FDS
             1:19-cv-12574-FDS Document 1-4
                                        255 Filed
                                             Filed11/26/19
                                                   05/31/16 Page
                                                            Page76of
                                                                   of40
                                                                      39



       17.        Drugs that prevent or treat such nausea and vomiting are called anti-emetics.

Zofran is part of a class of anti-emetics referred to as selective serotonin 5-HT3 receptor

antagonists.

       18.        The active ingredient in Zofran is ondansetron or ondansetron hydrochloride,

which are referred to as selective antagonists at the 5-hydroxytryptamine receptor type 3 (5-

HT3). At all relevant times, Defendants have not publicly characterized the mechanism of action

of Zofran or its active ingredient in the human body.

       19.        Serotonin, or 5-hydroxytryptamine (5-HT), is a neurotransmitter found in most

tissues of the human body. Serotonin signaling in the human body triggers nausea and vomiting.

Zofran is believed to inhibit the body’s serotonin signaling, thereby alleviating symptoms of

nausea and vomiting.

       20.        Serotonin signaling also regulates developmental processes that are critical to

normal embryonic development. Inhibiting serotonin signaling during embryonic development

increases the risk of birth defects. Defendants have been aware of these facts at all relevant

times, but they have failed to inform healthcare providers, their patients or the public of this

increased risk.

       21.        Among patients who ingested Zofran, the drug has caused sometimes fatal cardiac

arrhythmias such as QT prolongation and Torsade de Pointes; serotonin syndrome; disruption of

signaling pathways through neurotransmitters other than serotonin. Defendants have been aware

of these facts at all relevant times, but they have failed to inform healthcare providers, their

patients, or the public of the impact of these potentially life-threatening conditions on the

developing embryo and fetus.




                                                 6
          Case
          Case1:15-md-02657-FDS
               1:19-cv-12574-FDS Document 1-4
                                          255 Filed
                                               Filed11/26/19
                                                     05/31/16 Page
                                                              Page87of
                                                                     of40
                                                                        39



       22.     The extent and rate of ondansetron’s absorption is greater in women than in men.

Zofran’s slower clearance in women, and greater volume of distribution and bioavailability in

women cause it to affect women differently than men. Defendants have at all relevant times

disregarded these gender-related differences by marketing the drug to treat pregnancy-related

nausea and vomiting and/or failing to correct misrepresentations about the safety and efficacy of

the drug when prescribed for that purpose. Defendants have failed to characterize ondansetron’s

pharmacokinetic parameters in pregnant women, embryos, or fetuses, or if they have, they have

not disclosed those parameters to healthcare providers, patients or the public.

       23.     In 1991, Zofran became the first 5-HT3 receptor antagonist approved for

marketing in the United States. Other drugs in the class of 5-HT3 receptor antagonist include

Kytril® (granisetron) (FDA-approved 1994), Anzemet® (dolasetron) (FDA-approved 1997), and

Aloxi® (palonosetron) (FDA-approved 2003).

       24.     Zofran is available as an injection (2 mg/mL), a premixed injection (4 mg/50 ml),

oral tablet (4 mg, 8 mg and 24 mg), orally disintegrating tablet (4 mg and 8 mg), and an oral

solution (4 mg/5 mL).

       25.     More specifically, GSK obtained FDA approval for the following forms of

Zofran:

       a.      NDA 20-007 – Zofran Injection (FDA approved January 4, 1991);

       b.      NDA 20-103 – Zofran Tablets (FDA approved December 31, 1992);

       c.      NDA 20-403 – Zofran Premixed Injection (FDA approved January 31, 1995);

       d.      NDA 20-605 – Zofran Oral Solution (FDA approved January 24, 1997);

       e.      NDA 20-781 – Zofran (a/k/a Zofran-Zydis) Orally Disintegrating Tablets (FDA

               approved January 27, 1999).



                                                 7
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page98of
                                                                  of40
                                                                     39



       26.    Defendants have never applied for FDA approval of Zofran for the treatment of

pregnancy-related nausea or vomiting.      Neither the safety nor efficacy of Zofran for the

treatment of pregnancy-related nausea or vomiting has been established.


                              GSK Fraudulently Promoted Zofran and
                                Created a New Market for Zofran.

       27.    At all relevant times, GSK has known that the safety of Zofran for use in human

pregnancy has not been established.

       28.    With more than six million annual pregnancies in the United States since 1991

and an estimated 70-85% incidence of pregnancy-related nausea, GSK had            an extremely

lucrative business opportunity to create a new market for Zofran. GSK seized that opportunity,

but the effect of its conduct was tantamount to experimenting with the lives of unsuspecting

mothers-to-be and their children throughout the United States.

       29.    At least as early as January 1997, despite available evidence showing that Zofran

presented an unreasonable risk of harm to babies exposed to Zofran prenatally, GSK launched a

marketing scheme to promote Zofran to obstetrics and gynecology healthcare practitioners and

consumers as a safe and effective treatment for pregnancy-related nausea and vomiting.

       30.    In support of its misleading marketing efforts, at least as early as January 1997,

GSK offered and paid substantial remuneration to healthcare providers and “thought leaders” to

induce them to promote and prescribe Zofran to treat morning sickness.

       31.    In 1998, GSK sought additional patent protection for Zofran. In support of its

application, GSK asserted that “Ondansetron is useful in the treatment of emesis however

induced. For example, emesis may be induced by . . . pregnancy.”




                                               8
        Case 1:15-md-02657-FDS
             1:19-cv-12574-FDS Document
                               Document1-4
                                        255 Filed
                                             Filed11/26/19
                                                   05/31/16 Page
                                                             Page10
                                                                  9 of 40
                                                                       39



       32.     When Zofran was first marketed—for treatment of cancer patients—GSK’s

Oncology Division sales force had primary responsibility for marketing and promoting the drug.

Beginning in at least January 1997, GSK began expanding its Zofran sales to obstetricians and

gynecologists by promoting Zofran as an established safe and effective treatment for morning

sickness. GSK’s initial strategy in this regard required its sales force to create new relationships

with obstetricians and gynecologists by adding them as “new accounts.” While this strategy had

some success, it was inefficient compared to a promotional strategy that would enable GSK to

leverage its Consumer Health Care Division’s established relationships with obstetricians and

gynecologists. Thus, GSK’s Oncology Division began partnering with GSK’s Consumer Health

Care Division to promote Zofran.

       33.     Specifically, in or about 2001, GSK’s Oncology Division finalized a co-marketing

agreement with GSK’s Consumer Health Care division under which sales representatives from

GSK’s Consumer Health Care division marketed Zofran to obstetricians and gynecologists.

When they entered this agreement, GSK’s Consumer Health Care sales force already had

established relationships with, and routinely called on, obstetricians and gynecologists and other

providers to promote and provide samples of another GSK product, Tums, for the treatment and

prevention of heartburn during pregnancy. GSK’s established network for promoting Tums for

use in pregnancy afforded it an additional conduit for promoting Zofran for use in pregnancy.

       34.     GSK’s primary purpose in undertaking this co-marketing arrangement was to

promote Zofran to obstetricians and gynecologists during GSK’s Consumer Health Care sales

force’s visits to obstetricians and gynecologists offices.      Although some obstetricians and

gynecologists performed surgeries and could order Zofran for post-operative nausea, the central




                                                 9
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page11
                                                                10of
                                                                   of40
                                                                      39



focus of GSK’s co-marketing effort was to promote Zofran for morning sickness in pregnancy,

thereby increasing sales and profits.

       35.     GSK’s Zofran sales representatives received incentive-based compensation that

included an annual salary and a quarterly bonus. The bonus amount was determined by each

sales representative’s performance in the relevant market and whether the representative attained

or exceeded quarterly sales quotas. The more Zofran sold by a GSK sales representative or

prescribed by a provider in that representative’s sales territory, the greater the compensation and

incentives.

       36.     As a result of GSK’s fraudulent marketing campaign, the precise details of which

are uniquely within the control of GSK, Zofran achieved blockbuster status by 2002 and became

the most frequently prescribed drug for treating morning sickness in the United States. In 2002,

sales of Zofran in the United States reportedly totaled $1.1 billion.

       37.     GSK’s promotion of Zofran for use in pregnancy eventually led to a federal

governmental investigation. On July 2, 2012 the U.S. Department of Justice announced that

GSK “[a]greed to plead guilty and pay $3 billion to resolve its criminal and civil liability arising

from the company’s unlawful promotion of certain prescription drugs,” which included Zofran,

among numerous others.

       38.     Part of GSK’s civil liability to the government included payments arising from

claims that GSK: (a) promoted and disseminated false representations about the safety and

efficacy of Zofran concerning pregnancy-related nausea; and (b) paid and offered to pay illegal

remuneration to healthcare professionals to induce them to promote and prescribe Zofran for this

purpose.




                                                 10
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page12
                                                                11of
                                                                   of40
                                                                      39



       39.     GSK’s 2012 civil settlement with the United States covered false and misleading

promotional conduct that was part of an overarching plan to maximize highly profitable Zofran

sales without due regard to protecting patient health and safety. Another component of that plan

led to a separate $150 million settlement between GSK and the United States in 2005. In or

around 1993, a GSK marketing document sent to all of its sales and marketing personnel

nationwide advised that they should emphasize to medical providers not only the benefits of

Zofran but also the financial benefits to the providers by prescribing Zofran. Specifically, “[b]y

using a 32 mg bag [of Zofran], the physician provides the most effective dose to the patient and

increases his or her profit by $___ in reimbursement.” GSK’s marketing strategy aimed to shift

prescribers’ focus from the best interests of patients to personal profit. In this regard, GSK

marketed Zofran beginning in the 1990s as “convenient” and offering “better reimbursement” to

prescribers. GSK detailed this plan in a marketing document for its Zofran premixed IV bag

entitled “Profit Maximization – It’s in the Bag.” Upon information and belief, GSK’s conduct as

described in this paragraph continued until the Department of Justice began investigating these

marketing methods in the early 2000s, but the effect of the promotional campaign was to create a

new market for Zofran that was founded on false and misleading promotion.

         Defendants Knew Zofran Presents an Unreasonable Risk of Birth Defects Among
                                Children Exposed Prenatally.

       40.     Since before Zofran entered the U.S. market, GSK has known that serotonin also

regulates developmental processes that are critical to proper embryonic development. Impeding

serotonin signaling during embryonic development can increase the risk of developmental insult.

GSK has likewise known that, when Zofran is taken alone or in combination with other drugs, its

established side effects in adults can also occur in embryos and fetuses, leading to birth defects.

Novartis has been aware of these facts since before it began selling Zofran.

                                                11
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page13
                                                                12of
                                                                   of40
                                                                      39



       41.     GSK’s marketing of Zofran for treating pregnancy-related nausea and its

knowledge of Zofran’s widespread use in pregnancy gave rise to a need for Defendants to

closely monitor the signals of birth defect risks in the post-market setting. Defendants failed to

do so, or if they did, they concealed the results of their evaluations, despite the emergence of

safety concerns from the medical community after GSK began promoting Zofran for the

treatment of pregnancy-related nausea.

       42.     At all relevant times, Defendants were on actual and/or constructive notice of

(a) the mechanisms by which in utero ondansetron exposure can induce birth defects; (b) the

preclinical studies demonstrating signals of teratogenic effects; (c) studies demonstrating human

embryonic and fetal exposure during prenatal Zofran ingestion; (d) evidence establishing that

Zofran’s side effects in adults can also occur in embryo and fetuses; (e) widespread use of Zofran

by pregnant women during the periods when the embryos and fetuses are highly susceptible to

developmental insult by a pharmaceutical agent; (f) adverse event reports of birth defects in

humans; and (g) studies reporting an increased risk of birth defects in human populations. In

short, Defendants were on notice that the weight of available evidence established that Zofran

exposure during pregnancy can cause birth defects.

       43.     By way of example, since at least the 1980s, when GSK received the results of

preclinical studies, GSK has known that Zofran ingested during pregnancy in mammals crosses

the placental barrier, exposing the fetus to the drug. For example, at least as early as the mid-

1980s, GSK performed placental-transfer studies of Zofran in rats and rabbits, and these studies

revealed that the rat and rabbit fetuses were exposed prenatally to Zofran during pregnancy.

       44.     Maternally ingested Zofran crosses the placenta in humans and exposes the

developing embryo or fetus during pregnancy. The placental transfer of Zofran during human



                                               12
           Case
           Case1:15-md-02657-FDS
                1:19-cv-12574-FDS Document 1-4
                                           255 Filed
                                                Filed11/26/19
                                                      05/31/16 Page
                                                               Page14
                                                                    13of
                                                                       of40
                                                                          39



pregnancy has been independently confirmed and detected in every sample of fetal tissue taken

in a published study involving 41 pregnant patients.

           45.   Animal studies conducted as early as the 1980s by or on behalf of GSK in Japan

and, upon information and belief, elsewhere outside of the U.S. have revealed clinical signs of

toxicity, intrauterine fetal deaths, stillbirths, congenital heart defects, craniofacial defects,

impairment of ossification (incomplete bone growth), and other malformations. GSK did not

disclose any of these events to providers or consumers as teratogenic effects. GSK did not

perform an adequate follow-up investigation of these events, or if it did, it has not disclosed the

results.

           46.   From 1992 to the present, GSK has received reports of birth defects in children

who were exposed to Zofran and ondansetron during pregnancy. GSK has received these reports

directly and through studies published in medical literature.

           Defendants Knew of Zofran’s Widespread Use for Pregnancy-Related Nausea, and
                          They Responded Recklessly to That Knowledge.

           47.   GSK’s false and misleading marketing of Zofran as a safe and effective treatment

for pregnancy-related nausea and vomiting created an unreasonable and foreseeable increased

risk of birth defects in children exposed prenatally to Zofran. Upon conducting due diligence for

its acquisition of the Zofran business, these risks became known and foreseeable to Novartis.

           48.   As early as 1997, GSK’s marketing for pregnancy-related nausea and vomiting,

payments to doctors for this use, and conspicuous increase in Zofran revenue demonstrate GSK’s

knowledge that physicians were, in fact, prescribing Zofran to treat nausea and vomiting in

pregnancy. At the same time, GSK was aware that this Zofran use was associated with an

increased risk for birth defects. Upon conducting due diligence for its acquisition of the Zofran

business, these facts became known to Novartis.

                                                13
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page15
                                                                14of
                                                                   of40
                                                                      39



       49.    Defendants had the ability to, without obtaining prior FDA approval, warn about

the risks of ingesting Zofran for the treatment of morning sickness in pregnant women.

Defendants negligently or fraudulently failed to do so, despite their knowledge that: (a) the

safety of Zofran for use in human pregnancy has not been established, (b) there have been

reports of birth defects associated with Zofran use during pregnancy, and (c) the weight of

available evidence establishes an increased risk of birth defects in infants exposed to Zofran

during pregnancy.

       50.    From 1993 to the present, despite mounting evidence of the birth defect risk,

Zofran’s prescribing information has included the same statement concerning its use during

pregnancy:

       “Pregnancy: Teratogenic Effects: Pregnancy Category B. Reproduction studies
       have been performed in pregnant rats and rabbits at I.V. doses up to 4 mg/kg per
       day and have revealed no evidence of impaired fertility or harm to the fetus due to
       ondansetron. There are, however, no adequate and well-controlled studies in
       pregnant women. Because animal reproduction studies are not always predictive
       of human response, this drug should be used during pregnancy only if clearly
       needed.”


       51.    This statement is false and misleading because animal studies conducted by or on

behalf of GSK outside of the United States have in fact revealed evidence of teratogenic effects

due to ondansetron, and because Defendants failed to conduct post-market studies that were

properly designed to identify Zofran’s true teratogenic risk. This statement is also misleading

because it states that Zofran should be used during pregnancy if it is clearly needed, without

limiting that representation to situations where it is clearly needed for the prevention of

chemotherapy-induced nausea and vomiting, radiation therapy-induced nausea and vomiting, or

post-operative nausea and/or vomiting. Finally, the above-quoted statement is negated by GSK’s




                                               14
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page16
                                                                15of
                                                                   of40
                                                                      39



affirmative marketing of Zofran as a safe and effective treatment for pregnancy-related nausea

and vomiting and Defendants’ failure to correct these misrepresentations.

       52.     GSK’s Product Monographs for Zofran in Canada and Europe state “the safety of

ondansetron for use in human pregnancy has not been established,” and “the use of ondansetron

in pregnancy is not recommended.” Defendants failed to include even this basic language in

their marketing materials and labeling in the United States, despite knowledge of the widespread

use of the drug during pregnancy and despite the affirmative marketing of the drug for that

purpose.

       53.     Defendants had a duty to inform healthcare providers and consumers in the

United States about the lack of proven efficacy and risks of Zofran use during pregnancy.

Defendants also had a duty not to make false or misleading representations or omissions

concerning Zofran for the treatment of pregnancy-related nausea.

       54.     Had Plaintiffs’ prescribers been informed about the risks and lack of proven

efficacy of ondansetron use during pregnancy, they would not have prescribed Zofran or

ondansetron to Plaintiffs for treatment of morning sickness, and Plaintiffs’ families would not

have suffered the harm that gave rise to this litigation.

       55.     GSK’s misleading marketing of Zofran as a safe and effective treatment for

pregnancy-related nausea and vomiting created an unreasonable increased risk of birth defects in

children exposed prenatally to Zofran. In view of GSK’s marketing of Zofran specifically for

pregnancy-related nausea and vomiting, and Defendants’ knowledge of widespread use of the

drug for this purpose, the increased risk of birth defects was foreseeable to Defendants.

       56.     Defendants have at all relevant times failed to correct GSK’s misrepresentations

that Zofran is a safe and effective treatment for pregnancy-related nausea.



                                                  15
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page17
                                                                16of
                                                                   of40
                                                                      39



          57.   Defendants have at all relevant times failed to correct GSK’s misrepresentations

that Zofran is a safe and effective prophylactic treatment for the prevention of pregnancy-related

nausea.

                    The Discovery Rule and Tolling of Limitations Periods Apply.

          58.   Prescribing physicians, healthcare providers and mothers-to-be, including

Plaintiffs and their healthcare providers, neither knew, nor had reason to know at the time of

their use of Zofran, of the existence of the aforementioned defects in the product. Ordinary

consumers would not have recognized the potential risks or side effects, which Defendants

concealed through promotion of Zofran as safe for treating pregnant women.

          59.   At all times herein mentioned, due to GSK’s marketing of Zofran and

Defendants’ failures to correct the same, the drug was prescribed and used as intended by

Defendants and in a manner reasonably foreseeable to Defendants. Defendants knew or should

have known that consumers, such as Plaintiffs and their minor children, would foreseeably suffer

injury as a result of Defendants’ failures to exercise reasonable care.

          60.   In summary, since at least 1992, Defendants have had mounting evidence

showing that Zofran presents an increased risk of harm to babies who are exposed to the drug

during pregnancy. Defendants have been aware that Zofran readily crosses human placental

barriers during pregnancy. Defendants also have been aware that animal studies revealed deaths

and birth defects. Since 1992, Defendants have received notice of reports of major birth defects

associated with prenatal Zofran exposure. Defendants also have had actual and/or constructive

knowledge of the scientific literature demonstrating Zofran’s increased risk of birth defects.

          61.   Plaintiffs file this lawsuit within the applicable limitations period of first

suspecting that Defendants’ wrongful conduct caused the appreciable harm sustained by their



                                                 16
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page18
                                                                17of
                                                                   of40
                                                                      39



minor children. Plaintiffs could not, by the exercise of reasonable diligence, have discovered the

wrongful conduct that caused the injuries at an earlier time. Plaintiffs did not suspect, nor did

Plaintiffs have reason to suspect, the tortious nature of the conduct causing the injuries until a

short time before filing of this action. Additionally, Plaintiffs were prevented from discovering

this information sooner because: (1) GSK has misrepresented to the public and to the medical

community that Zofran is safe for use in pregnancy; and (2) Defendants fraudulently concealed

facts and information that could have led Plaintiffs to discover a potential cause of action.

       62.     The discovery rule tolls the running of the statute of limitations until Plaintiffs

knew, or in the exercise of reasonable care and due diligence should have known, of facts

indicating that Plaintiffs or their minor children had been injured, the cause of the injury, and the

tortious nature of the wrongdoing that caused the injury. In most states, limitations periods do

not run against the claims of minor children.

                                  FIRST CAUSE OF ACTION
                                       NEGLIGENCE

       63.     Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       64.     Defendants had a duty to exercise reasonable care and comply with existing

standards of care in the researching, manufacturing, marketing, supplying, promoting, packaging,

sale, testing, labeling and/or distribution of Zofran, and post-market vigilance regarding same.




                                                 17
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page19
                                                                18of
                                                                   of40
                                                                      39



       65.     Defendants failed to exercise reasonable care and failed to comply with existing

standards of care in the researching, manufacturing, marketing, supplying, promoting, packaging,

sale, testing, labeling, and/or distribution of Zofran and post-market vigilance regarding same.

Defendants knew or should have known that using Zofran created an unreasonable risk of

dangerous birth defects.

       66.     Defendants, their agents, servants, and/or employees, failed to exercise reasonable

care and failed to comply with existing standards of care in the following acts and/or omissions:


          (a) Failing to adequately monitor and respond to the post-market pregnancy risks
              arising from use of Zofran to treat morning sickness;

          (b) Failing to perform adequate testing to assess the safety and efficacy of the drug for
              treating pregnancy-related nausea;

          (c) Failing to adequately and correctly warn the Plaintiffs, the public, and the medical
              and healthcare communities of the dangers of Zofran for pregnant women and their
              children;

          (d) Failing to disclose their knowledge that Zofran ingested during pregnancy readily
              crosses a pregnant mother’s placental barrier and exposes fetuses to substantial
              concentrations of Zofran for longer durations than the mother’s exposure;

          (e) Failing to disclose their knowledge that Zofran has been shown to inhibit the
              human embryo’s serotonin activity, and that such serotonin activity regulates
              developmental processes that are essential to normal embryonic development;

          (f) Failing to disclose their knowledge that Zofran’s established side effects in adults
              can also occur in embryos and fetuses, leading to birth defects;

          (g) Failing to disclose their knowledge that Zofran’s established side effects in adults
              can also occur in embryos and fetuses in combination with other drugs that have
              the same side effects, leading to birth defects;

          (h) Failing to disclose reports of birth defects associated with Zofran to providers and
              consumers;

          (i) As to GSK, promoting the use of Zofran and providing kickbacks (payments and
              offers of payment of remuneration) to healthcare professionals to encourage
              prescribing Zofran for pregnancy-related nausea;

                                               18
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page20
                                                                19of
                                                                   of40
                                                                      39




            (j) Failing to correct the misrepresentation that Zofran is safe and effective for
                treating pregnancy-related nausea and vomiting; and

            (k) Failing to correct the misrepresentation that Zofran is a safe and effective
                prophylactic measure for preventing morning sickness.


          67.   Because of the devastating impact that a birth defect has on the child and the

child’s family, Defendants should have promptly disclosed any increase in birth defect risk

arising from prenatal exposure to Zofran.       Defendants knew or should have known that

consumers, such as Plaintiffs and their minor children, would foreseeably suffer injury as a result

of Defendants’ failure to exercise reasonable care.

          68.   Defendants’ negligence was the proximate cause of Plaintiffs’ injuries, harm, and

economic loss, which Plaintiffs and their minor children suffered and/or will continue to suffer.

          69.   Had Plaintiffs not taken Zofran, Plaintiffs’ minor children would not have

suffered those injuries and damages as described with particularity in the Short Form Complaint.

Had GSK marketed Zofran in a truthful and non-misleading manner and/or had Defendants

corrected the misrepresentations and adequately warned, Plaintiffs would never have taken

Zofran.

          70.   As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.

                              SECOND CAUSE OF ACTION
                           NEGLIGENT MISREPRESENTATION

          71.   Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

                                                19
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page21
                                                                20of
                                                                   of40
                                                                      39



plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       72.      Defendants falsely and negligently misrepresented material facts on which

Plaintiffs and their healthcare providers acted.

       73.      Defendants also failed to disclose material facts regarding the safety and efficacy

of Zofran use to treat morning sickness.

       74.      Defendants had a duty to exercise reasonable care to those whom they provided

product information about Zofran and to all those relying on the information provided, including

Plaintiffs and their healthcare providers.

       75.      Defendants had a duty to exercise reasonable care to those whom they provided

product information about Zofran and to all those relying on the information provided, including

Plaintiffs and their healthcare providers.

       76.      In violation of existing standards and duties of care, Defendants made

misrepresentations through their advertisements, labeling, marketing, marketing persons, notices,

product information, and written and oral information provided to patients and medical

providers.

       77.      Defendants negligently represented to the expectant mothers and the medical and

healthcare community, including Plaintiffs and their healthcare providers, that:

             (a) Animal studies of ondansetron showed no harm to fetuses;

             (b) Zofran should be used during pregnancy if it is clearly needed, without limiting
                 that representation to situations where it is clearly needed for the prevention of
                 chemotherapy-induced nausea and vomiting, radiation therapy-induced nausea
                 and vomiting, or post-operative nausea and/or vomiting;




                                                   20
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page22
                                                                21of
                                                                   of40
                                                                      39



             (c) As to GSK, Zofran was safe and effective for treating pregnancy-related nausea
                 and vomiting;

             (d) As to GSK, Zofran was a safe and effective prophylactic treatment for preventing
                 pregnancy-related nausea and vomiting;

             (e) As to GSK, Zofran had been adequately tested and studied in pregnant women;
                 and

             (f) As to GSK, Zofran use during pregnancy did not increase the risk of birth defects.

       78.      The representations were material, false, misleading, and made with actual or

constructive knowledge that they were false. Defendants have failed to correct each of these

misrepresentations.

       79.      When Plaintiffs used Zofran, they were unaware of the falsity of said

representations and reasonably believed them to be true.

       80.      In reasonable reliance upon said representations, Plaintiffs’ prescribers were

induced to prescribe Zofran and recommend the drug as safe for treating pregnancy-related

nausea, and Plaintiffs were induced to and did use Zofran to treat pregnancy-related nausea. Had

Defendants not made the foregoing express and implied false statements about the product,

Plaintiffs would not have used the product and their medical providers would not have

administered it and recommended it as safe.

       81.      Defendants’ labeling of Zofran was also rendered misleading by the omission of

the material risk information listed in the preceding count.

       82.      Plaintiffs and their healthcare providers justifiably relied on Defendants’

representations and non-disclosures when ingesting Zofran.

       83.      Defendants knew that Zofran had not been sufficiently tested for pregnancy-

related nausea and that it lacked adequate warnings.




                                                 21
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page23
                                                                22of
                                                                   of40
                                                                      39



       84.      Defendants knew or should have known that use of Zofran by expectant mothers’

increases the risk of developing birth defects.

       85.      Defendants knew or should have known that consumers, such as Plaintiffs, would

foreseeably use Zofran and that they and their prescribing healthcare provider would rely upon

the representations and omissions.

       86.      As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.

                                  THIRD CAUSE OF ACTION
                                 NEGLIGENT UNDERTAKING

       87.      Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       88.      Beginning as early as 1997, GSK promoted Zofran as a safe and effective

treatment for pregnancy-related nausea and vomiting. In view of this promotion and Defendants’

knowledge of same, they undertook a duty to:

             (a) Adequately monitor and respond to the post-market pregnancy risks arising from
                 use of Zofran to treat morning sickness;

             (b) Perform adequate testing to assess the safety and efficacy of the drug for treating
                 pregnancy-related nausea;

             (c) Disclose their knowledge that Zofran ingested during pregnancy readily crosses a
                 pregnant mother’s placental barrier and exposes fetuses to substantial
                 concentrations of Zofran for longer durations than the mother’s exposure;


                                                  22
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page24
                                                                23of
                                                                   of40
                                                                      39



             (d) Disclose their knowledge that Zofran has been shown to inhibit the human
                 embryo’s serotonin activity, and that such serotonin activity regulates
                 developmental processes that are essential to normal embryonic development;

             (e) Disclose their knowledge that Zofran’s established side effects in adults can also
                 occur in embryos and fetuses, leading to birth defects;

             (f) Disclose their knowledge that Zofran’s established side effects in adults can also
                 occur in embryos and fetuses in combination with other drugs that have the same
                 side effects, leading to birth defects;

             (g) Disclose reports of birth defects associated with Zofran to providers and
                 consumers;

             (h) Correct the misrepresentation that Zofran is safe and effective for treating
                 pregnancy-related nausea and vomiting; and

             (i) Correct the misrepresentation that Zofran is a safe and effective prophylactic
                 measure for preventing morning sickness.

       89.      Upon acquiring the Zofran product portfolio, Novartis assumed the same duties.

       90.      Defendants should have recognized and reasonably foreseen that the accuracy and

sufficiency of Zofran warnings—and other written and verbal information regarding the use of

Zofran for pregnancy-related nausea and vomiting conveyed to healthcare professionals—was

necessary for the protection of pregnant patients and their unborn children, like Plaintiffs here,

and for the proper performance of Defendants’ undertaken duties to them.

       91.      As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.


                                 FOURTH CAUSE OF ACTION
                                   NEGLIGENCE PER SE

       92.      Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing



                                                 23
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page25
                                                                24of
                                                                   of40
                                                                      39



paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       93.     Defendants had a duty to exercise reasonable care and comply with existing

standards in the researching, manufacturing, marketing, supplying, promoting, packaging, sale,

testing, labeling and/or distribution of Zofran, and post-market vigilance regarding same.

       94.     Defendants failed to exercise reasonable care and failed to comply with existing

laws in the researching, manufacturing, marketing, supplying, promoting, packaging, sale,

testing, labeling and/or distribution of Zofran, and post-market vigilance regarding same.

       95.     Under federal law governing labeling for Zofran, Defendants were required to

“describe serious adverse reactions and potential safety hazards, limitations in use imposed by

them, and steps that should be taken if they occur.” 21 C.F.R. § 201.57(e) (amended and re-

codified on June 30, 2006 at 21 C.F.R. § 201.80(e)), for drugs approved before June 30, 2001,

including Zofran). Defendants also were required to list adverse reactions that occurred with

other drugs in the same class as Zofran. Id. § 201.57(g) (re-codified on June 30, 2006 at 21

C.F.R. § 201.80(g), for drugs approved before June 30, 2001).           Breaches of these duties

constitute independent acts of negligence under state law.

       96.     Federal law also required Defendants to revise Zofran’s labeling “to include a

warning as soon as there is reasonable evidence of an association of a serious hazard with a drug;

a causal relationship need not have been proved.” Id. § 201.57(e) (re-codified on June 30, 2006

at 21 C.F.R. § 201.80(e), for drugs approved before June 30, 2001).           Under 21 C.F.R. §

314.70(c)(6)(iii), pharmaceutical companies were (and are) free to add or strengthen – without



                                                24
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page26
                                                                25of
                                                                   of40
                                                                      39



prior approval from the FDA – a contraindication, warning, precaution, or adverse reaction, as

soon as there was reasonable evidence of an association of a serious hazard with the drug, id. §

201.57(e)), and to delete false, misleading, or unsupported indications for use or claims for

effectiveness. Breach of this duty is an independent breach of state law.

       97.     Defendants failed to exercise reasonable care and violated 21 U.S.C. §§ 331, 352;

42 U.S.C. § 1320a-7b, and 21 C.F.R. §§ 201.57, 201.80, and 201.128, in particular. The

violations constitute independent violations of state negligence law.

       98.     The laws violated by Defendants were designed to protect Plaintiffs and similarly

situated persons and protect against the risks and hazards that have actualized in this case.

Therefore, Defendants’ conduct constitutes negligence per se.

       99.     Despite the fact that Defendants knew or should have known that Zofran

significantly increased the risk of birth defects, Defendants continued and continue to negligently

market and label Zofran.

       100.    Defendants knew or should have known that consumers, such as Plaintiffs and

their minor children, would foreseeably suffer injury as a result of Defendants’ failures to

exercise reasonable care, as set forth above.

       101.    Defendants’ negligence was the proximate cause of Plaintiffs’ and their minor

children’s injuries, harm, and economic loss, which Plaintiffs and their minor children suffered

and/or will continue to suffer.

       102.    Had Plaintiffs not taken Zofran, their children would not have suffered injuries

and damages.




                                                25
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page27
                                                                26of
                                                                   of40
                                                                      39



       103.    As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.

                                FIFTH CAUSE OF ACTION
                          FAILURE TO WARN - STRICT LIABILITY

       104.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       105.    Zofran was manufactured, sold, marketed, distributed, supplied and/or placed into

the stream of commerce by Defendants and was defective at the time it left Defendants’ control

in that, and not by way of limitation, the drug failed to include adequate warnings, instructions,

and directions relating to the dangerous risks associated with the use of Zofran to treat

pregnancy-related nausea.

       106.    Defendants failed to provide adequate warnings to healthcare providers and users,

including Plaintiffs and their healthcare providers, of the increased risk of birth defects

associated with Zofran.

       107.    Prescribing physicians, healthcare providers and mothers-to-be, including

Plaintiffs and their healthcare providers, neither knew, nor had reason to know at the time of

their use of Zofran, of the existence of the aforementioned defects. Ordinary consumers would

not have recognized the potential risks or side effects for which Defendants failed to include

appropriate warnings, and which Defendants concealed.

                                                26
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page28
                                                                27of
                                                                   of40
                                                                      39



          108.   The Zofran ingested by Plaintiffs was neither misused nor materially altered.

          109.   Defendants are strictly liable for failure to warn by virtue of its conduct of selling

a product that is unreasonably dangerous and for failing to provide an adequate warning about

Zofran.

          110.   Defendants are therefore strictly liable by virtue of the following acts and/or

omissions:

             (a) Failing to adequately and correctly warn the Plaintiffs, the public, and the medical
                 and healthcare communities of the dangers of Zofran for pregnant women and
                 their children;

             (b) Failing to disclose their knowledge that Zofran ingested during pregnancy readily
                 crosses a pregnant mother’s placental barrier and exposes fetuses to substantial
                 concentrations of Zofran for longer durations than the mother’s exposure;

             (c) Failing to disclose their knowledge that Zofran has been shown to inhibit the
                 human embryo’s serotonin activity, and that such serotonin activity regulates
                 developmental processes that are essential to normal embryonic development;

             (d) Failing to disclose their knowledge that Zofran’s established side effects in adults
                 can also occur in embryos and fetuses, leading to birth defects;

             (e) Failing to disclose their knowledge that Zofran’s established side effects in adults
                 can also occur in embryos and fetuses in combination with other drugs that have
                 the same side effects, leading to birth defects;

             (f) Failing to disclose reports of birth defects associated with Zofran to providers and
                 consumers;

             (g) Failing to correct the misrepresentation that Zofran is safe and effective for
                 treating pregnancy-related nausea and vomiting; and

             (h) Failing to correct the misrepresentation that Zofran is a safe and effective
                 prophylactic measure for preventing morning sickness.

          111.   Had Plaintiffs and their providers been adequately warned of the increased risk of

birth defects associated with Zofran, Plaintiffs would not have taken Zofran.




                                                  27
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page29
                                                                28of
                                                                   of40
                                                                      39



       112.    Had Plaintiffs not taken Zofran, their children would not have suffered those

injuries and damages as described with particularity in the Short Form Complaint.

       113.    As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.

                               SIXTH CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTY

       114.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       115.    GSK expressly warranted through its marketing to healthcare providers and

consumers that Zofran was safe and effective for treating pregnancy-related nausea and vomiting

and had been adequately tested.

       116.    Zofran did not conform to GSK’S express warranties because it has serious side

effects and has not been adequately tested.

       117.    At the time of the making of the express warranties, GSK knew or should have

known that, in fact, said representations and warranties were false, misleading, and untrue in that

the subject product was not safe and fit for its warranted use.

       118.    Members of the medical community, including physicians and other healthcare

professionals, as well as Plaintiffs, relied upon the representations and warranties of GSK for use

of Zofran in recommending, prescribing, and/or dispensing Zofran.

                                                 28
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page30
                                                                29of
                                                                   of40
                                                                      39



       119.    As a direct and proximate result of the foregoing breaches, Plaintiffs’ minor

children were caused to suffer dangerous birth defects, as well as other permanent personal

injuries, physical pain, mental anguish, and diminished enjoyment of life, and the need for

lifelong medical treatment, monitoring and/or medications.

                             SEVENTH CAUSE OF ACTION
                           BREACH OF IMPLIED WARRANTIES

       120.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       121.    Defendants impliedly warranted to the users of Zofran and their healthcare

providers that Zofran was safe and fit for use for the treatment of pregnancy-related nausea and

vomiting.

       122.    Defendants breached the implied warranties, as Zofran was not fit for the

treatment of pregnancy-related nausea or vomiting.

       123.    Defendants were aware that consumers, including Plaintiffs, would use Zofran for

the purpose intended and warranted by Defendants.

       124.    Zofran reached consumers, including Plaintiffs, without substantial change in the

condition in which it was manufactured and sold by Defendants, and the Zofran was neither

misused nor materially altered.




                                                29
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page31
                                                                30of
                                                                   of40
                                                                      39



        125.    Plaintiffs and their physicians and healthcare professionals reasonably relied upon

the skill and judgment of Defendants as to whether Zofran was of merchantable quality and safe

and fit for its intended use.

        126.    As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.

                           EIGHTH CAUSE OF ACTION
               FRAUDULENT MISREPRESENTATION AND CONCEALMENT

        127.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

        128.    Defendants fraudulently represented to expectant mothers and the medical and

healthcare community, including Plaintiffs and their providers, that:

            (a) Animal studies of ondansetron showed no harm to fetuses;

            (b) Zofran should be used during pregnancy if it is clearly needed, without limiting
                that representation to situations where it is clearly needed for the prevention of
                chemotherapy-induced nausea and vomiting, radiation therapy-induced nausea
                and vomiting, or post-operative nausea and/or vomiting;

            (c) As to GSK, Zofran was safe and effective for treating pregnancy-related nausea
                and vomiting;

            (d) As to GSK, Zofran was a safe and effective prophylactic treatment for preventing
                pregnancy-related nausea and vomiting;

            (e) As to GSK, Zofran had been adequately tested and studied in pregnant women;
                and

                                                30
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page32
                                                                31of
                                                                   of40
                                                                      39



              (f) As to GSK, Zofran use during pregnancy did not increase the risk of birth defects.

           129.   The representations were material, false, misleading and made with actual or

constructive knowledge that they were false.

           130.   When these representations were made, Defendants knew the representations

were false and misleading.

           131.   Defendants made these representations with the intent of defrauding and

deceiving healthcare providers and Plaintiffs to recommend, prescribe, dispense and/or purchase

Zofran to treat pregnancy-related nausea and vomiting.

           132.   When Plaintiffs ingested Zofran, they and their healthcare providers were

unaware of the falsity of said representations and reasonably believed them to be true.

           133.   In reasonable reliance upon said representations, Plaintiffs’ providers were

induced to prescribe Zofran to Plaintiffs and recommend the drug as safe for treating pregnancy-

related nausea, and Plaintiffs were induced to and did ingest Zofran to treat pregnancy-related

nausea. Had Defendants not made the false statements about the drug, Plaintiffs would not have

used the product and their medical providers would not have administered it and recommended it

as safe.

           134.   Defendants are and were under a continuing duty to monitor and disclose the risks

of Zofran use during pregnancy.          They have fraudulently concealed the risks and their

knowledge of them. Defendants’ fraudulent concealment was designed to prevent, and did

prevent, the public and the medical community at large from discovering the risks and dangers

associated with Zofran use for treating morning sickness. Their fraudulent concealment also

prevented Plaintiffs from discovering, and/or with reasonable diligence being able to discover,

their causes of action.



                                                  31
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page33
                                                                32of
                                                                   of40
                                                                      39



       135.    As a direct and proximate result of the foregoing acts and omissions, Plaintiffs’

minor children suffered birth defects, physical pain, mental anguish, and diminished enjoyment

of life, and will require lifelong medical treatment, monitoring and/or medications.

                           NINTH CAUSE OF ACTION
               VIOLATION OF STATE CONSUMER PROTECTION LAWS

       136.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       137.    GSK, through the use of false and/or misleading advertising, representations and

statements, and Defendants, through their failures to correct the same, induced Plaintiffs,

individually or through their healthcare providers, to use and consume Zofran. Defendants have

violated state consumer protection laws, which prohibit, among other things:

           (a) Engaging in unfair trade practices as defined in these statutes by making false and
               misleading written statements that have the capacity, tendency or effect of
               deceiving or misleading consumers;

           (b) Engaging in unfair trade practices as defined in these statutes by making
               representations that their products had a use or benefit which they did not have,
               including, but not limited to, statements concerning the health consequences of
               Zofran use;

           (c) Engaging in unfair trade practices as defined in these statutes by failing to state
               material facts, the omission of which deceive or tend to deceive, including but not
               limited to, facts relating to the health consequences of Zofran use; and

           (d) Engaging in unfair trade practices as defined in these statutes through deception,
               fraud, misrepresentation, and knowing concealment, suppression, and omission of
               material facts with the intent that consumers rely upon the same in connection
               with Zofran use.

                                                32
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page34
                                                                33of
                                                                   of40
                                                                      39




       138.    Plaintiffs specifically incorporate the foregoing misrepresentations and omissions

listed in preceding counts as unfair and deceptive practices in violation of state consumer

protection laws.

       139.    As a direct and proximate result of the aforesaid statutory violations, Plaintiffs

were injured and damaged as described in the Short Form Complaint.

       140.    Defendants’ conduct was willful and knowing, and accordingly, they are liable for

multiple damages and/or penalties pursuant to applicable state consumer protection laws.

                                TENTH CAUSE OF ACTION
                                  WRONGFUL DEATH

       141.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

      142.     Plaintiffs bring this claim on behalf of the Estate of their minor children and seek

damages for Decedent’s lawful beneficiaries.

      143.     As a direct and proximate result of Defendants’ conduct as discussed in detail in

this Brand Master Complaint, Decedent suffered bodily injury resulting in death.

      144.     Plaintiffs have standing to bring this wrongful death action pursuant to applicable

state law.

      145.     As a direct and proximate result of Defendants’ conduct, Decedent’s beneficiaries

have incurred hospital, nursing and medical expenses, and estate administration expenses as a



                                                33
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page35
                                                                34of
                                                                   of40
                                                                      39



result of Decedent’s death. Plaintiffs bring this claim for these damages and for all pecuniary

losses sustained by said beneficiaries pursuant to the applicable state law pursuant to choice of

law principles, pleaded in the broadest sense.

                              ELEVENTH CAUSE OF ACTION
                                  SURVIVAL ACTION

       146.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       147.    As a direct and proximate result of Defendants’ conduct, Decedents were caused

pain and suffering, mental anguish, and impairment of the enjoyment of life, until the date of

death; and, as a direct and proximate result of the aforesaid, Decedents suffered a loss of earning

capacity.

       148.    This claim is brought on behalf of the Decedents pursuant to all applicable state

law pursuant to choice of law principles, pleaded in the broadest sense.

       149.    Plaintiffs have standing to bring this survival action under applicable state law.

                               TWELFTH CAUSE OF ACTION
                                 LOSS OF CONSORTIUM

       150.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,



                                                 34
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page36
                                                                35of
                                                                   of40
                                                                      39



pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       151.    As a direct and proximate result of Defendants’ negligence and wrongful conduct,

Plaintiffs have been deprived of the society, love, affection, companionship, care and services, of

their children and are entitled to recovery for said loss pursuant to all applicable laws pursuant to

choice of law principles, pleaded in the broadest sense.

       152.    Plaintiffs seek all damages available against Defendants on account of their loss

of their minor children’s consortium.

                             THIRTEENTH CAUSE OF ACTION
                                  PUNITIVE DAMAGES

       153.    Plaintiffs, individually and on behalf of their minor children, repeat each

allegation of this Brand Master Complaint and Jury Demand contained in the foregoing

paragraphs inclusive, with the same force and effect as if more fully set forth herein. Plaintiffs

plead all Counts of this Brand Master Complaint and Jury Demand in the broadest sense,

pursuant to all applicable laws pursuant to choice of law principles, including the law of the each

Plaintiff’s home state.

       154.    Plaintiffs are entitled to punitive damages because Defendants’ actions were

reckless and showed a conscious regard for the public’s safety and welfare. Defendants misled

both the medical community and the public at large, including Plaintiffs, by making false

representations and by concealing pertinent information regarding Zofran. Defendants

downplayed, understated, and disregarded their knowledge of the serious and permanent risks

associated with the use of Zofran, despite being on notice of information demonstrating that the

product was unreasonably dangerous.




                                                 35
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page37
                                                                36of
                                                                   of40
                                                                      39



       155.    Defendants have risked the lives, health and well-being of patients by suppressing

knowledge of the risks of Zofran from the general public. Defendants made a conscious decision

not to warn or correct the misrepresentations and omissions alleged herein to unsuspecting

mothers-to-be and healthcare providers.

       156.    The conduct of Defendants in researching, manufacturing, marketing, supplying,

promoting, packaging, sale, testing, labeling and/or distribution of Zofran, and post-market

vigilance regarding same, and in failing to warn Plaintiffs and other members of the public of the

dangers inherent in the use of Zofran, which were known to Defendants, was attended by

circumstances of malice, avarice, or willful and wanton conduct, done heedlessly and recklessly,

without regard to consequences or to the rights and safety of others, including Plaintiffs.

       157.    Defendants breached their duties and were wanton and reckless in their actions

and omissions toward the public generally, and Plaintiffs specifically.

       158.    Defendants’ conduct was committed with gross negligence and conscious and

deliberate disregard for the rights and safety of consumers, including Plaintiffs, or with such

wanton and/or reckless disregard, thereby entitling Plaintiffs to punitive damages in an amount

appropriate to punish the Defendants and deter them from similar conduct in the future.




                                                36
      Case
      Case1:15-md-02657-FDS
           1:19-cv-12574-FDS Document 1-4
                                      255 Filed
                                           Filed11/26/19
                                                 05/31/16 Page
                                                          Page38
                                                               37of
                                                                  of40
                                                                     39



                               DEMAND FOR JURY TRIAL

       Each Plaintiff demands trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure and the Seventh Amendment of the U.S. Constitution.

                                  PRAYER FOR RELIEF
       WHEREFORE, each Plaintiff demands judgment against Defendants on each of the
above-referenced claims and Causes of Action and as follows:

              (a)    For general damages in a sum in excess of the jurisdictional minimum of
                     this Court;

              (b)    For medical, incidental, and hospital expenses according to proof;

              (c)    For pre-judgment and post-judgment interest as provided by law;

              (d)    For consequential damages in excess of the jurisdictional minimum of this
                     Court;

              (e)    For compensatory damages in excess of the jurisdictional minimum of this
                     Court;

              (f)    For statutory damages as allowed under state law, including state
                     consumer protection laws;

              (g)    For punitive damages in an amount sufficient to deter similar conduct in
                     the future and punish Defendants for the conduct described herein;

              (h)    For attorneys’ fees, expenses, and costs of this action; and

              (i)    For such further and other relief as this Court deems necessary, just, and
                     proper.




                                              37
      Case
      Case1:15-md-02657-FDS
           1:19-cv-12574-FDS Document 1-4
                                      255 Filed
                                           Filed11/26/19
                                                 05/31/16 Page
                                                          Page39
                                                               38of
                                                                  of40
                                                                     39



Dated: May 31, 2016                Respectfully submitted,

                                   /s/ Robert K. Jenner___________________
                                   Robert K. Jenner
                                   Kimberly Dougherty (MA Bar No. 658014)
                                   JANET, JENNER & SUGGS, LLC
                                   31 St. James Avenue, Suite 365
                                   Boston, MA 02116
                                   410-653-3200
                                   rjenner@madvocates.com
                                   kdougherty@myadvocates.com

                                   Kimberly D. Barone Baden
                                   MOTLEY RICE LLC
                                   28 Bridgeside Boulevard
                                   Mount Pleasant, SC 29464
                                   843-216-9265
                                   kbarone@motleyrice.com



                                   M. Elizabeth Graham
                                   GRANT & EISENHOFER P.A.
                                   123 Justison Street
                                   Wilmington, DE 19801
                                   302-662-7063
                                   egraham@gelaw.com

                                   Tobias L. Millrood
                                   POGUST, BRASLOW & MILLROOD LLC
                                   8 Tower Bridge, Suite 1520
                                   Conshohocken, PA 19428
                                   610-941-4204
                                   tmillrood@pbmattorneys.com


                                   Attorneys for Plaintiffs




                                     38
       Case
       Case1:15-md-02657-FDS
            1:19-cv-12574-FDS Document 1-4
                                       255 Filed
                                            Filed11/26/19
                                                  05/31/16 Page
                                                           Page40
                                                                39of
                                                                   of40
                                                                      39



                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Brand Master Long Form Complaint and Jury Demand,

which was filed with the Court through the CM/ECF system, will be sent electronically to all

registered participants as identified on the Notice of Electronic Filing (“NEF”), and paper copies

will be sent via first class mail to those identified as non-registered participants.



                                                       /s/ Robert K. Jenner
                                                       Robert K. Jenner
